IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1705
                              Filed June 29, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CAROLJO JAMES TAYLOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Allamakee County, Richard D.

Stochl, Judge.



      Caroljo Taylor appeals the district court’s denial of his request for

appointment of counsel on his motions challenging the legality of his sentence

and challenging restitution. AFFIRMED.




      Mark C. Smith, State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven and Kevin R.

Cmelik, Assistant Attorneys General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MULLINS, Judge.

       Caroljo Taylor pled guilty to two counts of sexual abuse in the third degree

in 2013, was sentenced, and was ordered to pay restitution. Thereafter, he filed

several pro se motions in 2013, which the court denied, and Taylor did not

appeal. Taylor then filed additional pro se motions in 2014. He appealed the

denial of those motions. See State v. Taylor, No. 14-0376, 2015 WL 4158762, at

*1 (Iowa Ct. App. July 9, 2015). On remand, the court considered the 2014

motions, including Taylor’s request for appointment of counsel. The court denied

the motions and Taylor’s request for appointment of counsel.            Taylor has

appealed the denial of appointment of counsel on his motions challenging the

legality of the sentence and challenging restitution.

       We determine the district court correctly denied the request for

appointment of counsel as to all matters then pending before the district court

and no error of law appears. See State v. Cohrs, No. 14-2110, 2016 WL 146526,

at *2-3 (Iowa Ct. App. Jan. 13, 2016); State v. Wolcott, No. 11-1009, 2012 WL

1439510, at *1-4 (Iowa Ct. App. Apr. 25, 2012).

       We affirm without opinion. See Iowa R. App. P. 6.1203(a), (d).

       AFFIRMED.